DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen T. Mahan on 2/10/22.
The claims are amended as follows:

19. 	(Currently Amended) A vehicle, comprising: 
an Advanced Driver Assistance System (ADAS), a Global Positioning System (GPS) sensor, an Inertial Measurement Unit (IMU), an operating system, and a controller; 
wherein the ADAS is operatively connected to the operating system; 
wherein the controller is in communication with the ADAS, the GPS sensor, and the IMU; 
wherein the controller includes an instruction set, the instruction set being executable to: 
determine, via the GPS sensor, first parameters associated with a velocity, a position, and a course for the vehicle; 
determine, via the IMU, second parameters associated with acceleration and angular velocity for the vehicle; 
determine roll and pitch parameters based upon the first and second parameters;
determine a first vehicle velocity vector based upon the roll and pitch parameters, the first parameters, and the second parameters; 
determine a second vehicle velocity vector based upon the roll and pitch parameters, a road surface friction coefficient, the angular velocity, road wheel angles for the vehicle and the first vehicle velocity vector; 
execute a data fusion of the first and second vehicle velocity vectors for the vehicle; 
determine a final vehicle velocity vector based upon the data fusion of the first and second vehicle velocity vectors for the vehicle; and 
control, via the ADAS, the operating system based upon the final vehicle velocity vector, wherein the operating system comprises one of a propulsion system, a steering system, or a braking system; and 
wherein the instruction set being executable to control, via the ADAS, the operating system based upon the final vehicle velocity vector comprises the instruction set being executable to control, via the ADAS, one of the propulsion system, the steering system, or the braking system.

20. (Canceled). 

Prosecution History
Claims 1-20 of US application 16/886,976 filed 5/29/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 12/21/21. Claims 1, 7, 11-12, and 19-20 were amended. Furthermore, upon discussion with applicant’s representative on 2/10/22, the above Examiner’s Amendment was made, whereby claim 19 was further amended and claim 20 was canceled. Claims 1-19 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-19 are allowed over the prior art of record. The closest prior art of record is Zhou et al. (US 20210139028 A1) in view of Nardi et al. (US 20100131229 A1) in further view of Hu et al. (US 20190003839 A1) in further view of Nahrwold (US 20210253101 A1) in further view of Ishioka et al. (US 20170261989 A1), hereinafter referred to as Zhou, Nardi, Hu, Nahrwold, and Ishioka, respectively.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 19, Zhou discloses A method for operating a vehicle (See at least Fig. 6 in Zhou: Zhou discloses a method for controlling a vehicle [See at least Zhou, 0122]), the method comprising: 
determining, via a Global Positioning System (GPS) sensor, first parameters associated with a velocity, a position, and a course for the vehicle (Zhou discloses that the onboard computing unit of the vehicle 124 can query one or more component or module of vehicle 124 to determine a status of the vehicle 124, which can include, for example, a location or GPS position of the vehicle [See at least Zhou, 0028]); 
determining, via an Inertial Measurement Unit (IMU), second parameters associated with an acceleration and an angular velocity for the vehicle (Zhou discloses that the IMU sensor can be an electronic device that measures and reports a vehicle's specific force, angular rate, and sometimes the orientation of the body, using a combination of accelerometers, gyroscopes, or magnetometers [See at least Zhou, 0029]); 
determining road wheel angles for the vehicle (See at least Fig. 6 in Zhou: Zhou discloses that at 610, the data processing system can receive steering angle sensor data [See at least Zhou, 0118]); 
determining roll and pitch parameters based upon the second parameters (See at least Fig. 6 in Zhou: Zhou discloses that at 606, the data processing system can determine a roll angle for the vehicle for the current time interval and a pitch angle for the vehicle for the current time interval based on the IMU data and the previous longitudinal velocity for the previous time interval [See at least Zhou, 0116]); 
determining a first vehicle velocity vector based upon the roll and pitch parameters and the second parameters (See at least Fig. 6 in Zhou: Zhou discloses that at 612, the data processing system can determine the longitudinal velocity for the current time interval based on the wheel speed sensor data for each wheel of the vehicle, the tire pressure sensor data for each wheel of the vehicle, the steering angle sensor data, the longitudinal velocity for the previous time interval, and the lateral acceleration and the longitudinal acceleration for the current time interval [See at least Zhou, 0119]. Zhou further discloses that at 608, the data processing system can determine the lateral and longitudinal acceleration of the vehicle for the current time interval based on the data from the inertia measurement unit, the roll angle, and the pitch angle [See at least Zhou, 0117]. It will therefore be appreciated that the longitudinal velocity is based on the roll and pitch. Furthermore, it will be appreciated by anyone of ordinary skill in the art that velocity is a vector value—a value with both magnitude and direction—even though the term vector is not explicitly stated by Zhou in these paragraphs); and 
determining a second vehicle velocity vector (See at least Fig. 6 in Zhou: Zhou discloses that, at 616, the data processing system can determine, via the selected one of the reduced-order nonlinear Luenberger observer technique or the reduced-order Kalman filter technique, the lateral velocity and the sideslip angle of the vehicle for the current time interval based on the longitudinal velocity, the lateral acceleration, and the longitudinal acceleration for the current time interval [See at least Zhou, 0121]) based upon the acceleration (Zhou discloses that the lateral velocity is determined based off of the lateral acceleration and the longitudinal acceleration for the current time interval [See at least Zhou, 0121]), the angular velocity (Zhou discloses that the lateral velocity is determined based off of the longitudinal velocity [See at least Zhou, 0121]. Zhou further discloses that the longitudinal velocity is determined based off of lateral and longitudinal acceleration which are in turn based off of roll and pitch [See at least Zhou, 0117 and 0119]. Zhou further discloses that the Vehicle Later and Longitudinal (VLLAO) may utilize the angular rate among the x-axis, y-axis, and the z-axis to calculate roll and pitch [See at least Zhou, 0035-0036]. Therefore, it will be appreciated that the lateral velocity is determined based off of the angular velocity), and the road wheel angles for the vehicle (Zhou discloses that the lateral velocity is determined based off of the longitudinal velocity [See at least Zhou, 0121]. Zhou further discloses that the longitudinal velocity is determined based off of the steering angle sensor data [See at least Zhou, 0119]. It will therefore be appreciated that the lateral velocity is determined based off of the steering angle sensor data), wherein the operating system of the vehicle comprises one of a propulsion system, a steering system, or a braking system (Zhou discloses that the vehicle controller comprises steering and speed control systems [See at least Zhou, 0122]); and 
wherein a controlling of the operating system of the vehicle comprises controlling one of the propulsion system, the steering system, or the braking system (See at least Fig. 6 in Zhou: Zhou discloses that, at 618, the vehicle controller controls movement of the vehicle based on the lateral velocity, wherein the vehicle controller can determine to keep the same speed, increase the speed, decrease the speed, adjust steering or keep the same steering angle based on the lateral velocity [See at least Zhou, 0122]).
Nardi teaches a method for measuring various kinematic properties of a vehicle further comprising determining a road surface friction coefficient (See at least Fig. 7 in Nardi: Nardi teaches that a lateral surface coefficient of friction estimator processor 80 estimates the surface coefficient of friction u in any suitable manner and receives various inputs including the front and rear axle forces, the yaw-rate, the steering wheel angle and the vehicle speed [See at least Nardi, 0064]) and wherein the second velocity vector is calculated based upon a parameter associated with the road surface friction coefficient (See at least Fig. 7 in Nardi: Nardi teaches that The estimated surface coefficient of friction u is also provided to the Luenberger observer 78 along with the yaw-rate, the steering wheel angle and the vehicle speed signals, which calculates the estimated vehicle lateral velocity vy [See at least Nardi, 0064]).
Hu teaches a method for calculating kinematic quantities for a vehicle further comprising determining roll and pitch parameters based on the first parameters (Hu teaches that the pitch status and roll status of a vehicle can be determined based on GPS/map information and/or IMU data [See at least Hu, 0038]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising:
executing a data fusion of the first and second vehicle velocity vectors for the vehicle; 
determining a final vehicle velocity vector based upon the data fusion of the first and second vehicle velocity vectors for the vehicle; and 
controlling an operating system of the vehicle based upon the final vehicle velocity vector.
Zhou does explicitly mention that mathematically, the first and second vector may be added together for certain calculations (Zhou discloses that the sideslip angle can refer to the angle between the direction in which a wheel is pointing and the direction in which it is actually traveling, e.g., the angle between the longitudinal velocity vector and the vector sum of wheel longitudinal velocity and lateral velocity [See at least Zhou, 0105]. Zhou further discloses that the vehicle may perform controls based on this sideslip angle [See at least Zhou, 0122]. It is notable from this quotation that Zhou in the field of endeavor of calculating a slip angle, but does not explicitly calculate the sum in order to obtain this angle). However, 
In fact, none of the prior art of record in the field of endeavor of calculating a slip angle like Zhou teaches performing the summation of these vectors in order to calculate the angle. Nahrwold, like Zhou, also pertains to the calculation of a slip angle (See at least Fig. 2 in Nahrwold and [Nahrwold, 0036]). However, while Nahrwold depicts the summation for visualization purposes (See at least vector 203 in Fig. 2 of Nahrwold) and recites that the summation is “the sum of the forward velocity vector 200 and the lateral velocity vector 202” (See at least [Nahrwold, 0036]), Nahrwold teaches that, “The angle 204 may be determined from the tan−1 of the forward velocity vector 200 and the lateral velocity vector 202” (See at least [Nahrwold, 0036]). Thus, in the prior art of record, it is not viewed as advantageous or obvious to sum the lateral and longitudinal velocity vectors together in order to calculate a slip angle when the slip angle can easily be calculated using the arctangent of the quotient of the magnitudes of two vectors. It is clear from both [Nahrwold, 0036] and [Zhou, 0105] that any discussion of a summation of the lateral and longitudinal velocities in the field of endeavor of a slip angle (which is a difference between the heading of a vehicle and the actual movement vector of a vehicle, as defined in both [Nahrwold 0036] and [Zhou, 0105]) is for illustrative purposes only, and not actually a computation performed by the processors of any such system intending to calculate a slip angle (With regard to this reasoning, see at least [Nahrwold, 0036] and [Zhou, 0105]). Therefore, any attempts to combine Zhou with references that sum latitudinal and longitudinal velocities outside of the field of endeavor of slip angle calculation 
For example, Ishioka teaches summing lateral and longitudinal speed vectors (See at least Fig. 7 in Ishioka: Ishioka teaching summing latitudinal and longitudinal components of speed vectors in order to generate velocity vectors for a vehicle to follow is at traverses a trajectory in an x-y coordinate system [See at least Ishioka, 0070-0071]). However, Ishioka is not in the field of endeavor of slip angle calculation because Ishioka is silent as to any discrepancy between the heading of a vehicle during execution of a maneuver and the actual velocity vector direction of a vehicle at the same point during the maneuver. It therefore would be hindsight to combine Ishioka with Zhou to argue that it is somehow obvious to add the lateral and longitudinal velocity vectors of Zhou together when Ishioka and Zhou are not even in the same field of endeavor. Any arbitrary scenario in which any two latitudinal and longitudinal velocity vectors are added together cannot be equated with the field of endeavor of slip angle calculation, which is a field of endeavor in which it is not at all obvious or advantageous to add latitudinal and longitudinal velocity vectors together. The basis for this reasoning is further bolstered by the fact that Zhou employs IMUs [See at least Zhou, 0029], which are highly specific devices relevant to slip angle determination, whereas Ishioka does not. Anyone of ordinary skill in the art will appreciate that slip angle estimation requires far higher degrees of precision than the much more macroscopic application of Fig. 7 in Ishioka, and that while there may be an advantage to adding lateral and longitudinal vectors in [Ishioka, 0070-0071] to determine vectors in a large-scale navigation system, there is no such advantage to 
For at least the above stated reasons, claims 1, 12 and 19 are allowed over the prior art of record.

Regarding claims 2-11 and 13-18, these claims are also allowed over the prior art of record at least by virtue of their dependence from claims 1 and 12, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668